In the petition for reargument, which was granted, our attention for the first time was called to the case of Lane v. Frawley, 102 Wis. 373, 78 N.W. 593, wherein it is held that Wisconsin St. 1927, c. 287, § 287.01, is not a survival statute. We readily and cheerfully yield to that holding. It follows that under § 287.01, which is the only statute pleaded in the complaint, plaintiff did not state facts sufficient to constitute a cause of action under the laws of Wisconsin. He had no cause of action under the laws of this state; hence the order of the trial court is not reversed but is affirmed.
Section 4253 of the Wisconsin statutes, being the survival statute mentioned in the Lane case, was amended by L. 1907, p. 983, c. 353, by adding thereto "for all damage done to the property, rights or interests of another." It seems that plaintiff pleaded § 287.01 when he should have pleaded the survival statute as amended in 1907 and which is now § 331.01.
This court has not considered defendant's petition for reargument in relation to the problem of conflict of laws, and therefore the opinion will be without prejudice to that question's being raised in future litigation, if any, between the parties.
Affirmed. *Page 232